El Paso County - 388th District Court                                                        Filed 3/12/2021 3:32 PM
                                                     08-21-00043-CV                                 Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                              2017DCM0562
                                     In the District Court of El Paso County, Texas
                                                  388th Judicial District
              In the Matter of                           §
                                                                                           FILED IN
              The Marriage of                            §                          8th COURT OF APPEALS
                                                         §                              EL PASO, TEXAS
              IRMA PEREZ,                                §                          3/15/2021 11:53:00 AM
                                                         §                           ELIZABETH G. FLORES
                     Petitioner,                         §                                   Clerk
                                                         §
              and                                        §       Cause No. 2017DCM0562
                                                         §
              VICTOR MANUEL PEREZ, JR.                   §
                                                         §
                     Respondent,                         §
                                                         §
              and in the Interest of                     §
              S.A.P. and A.B.P.,                         §
              Children                                   §


                                 PETITIONER IRMA PEREZ’S NOTICE OF APPEAL
                                OF FEBRUARY 12, 2021 JUDGMENT NUNC PRO TUNC

              To the Honorable Judge Marlene Gonzalez:

                      Now comes Petitioner Irma Perez, and, pursuant to Texas Rules of Appellate Procedure 25

              and 26, files this Notice of Appeal:

                  1. This Notice of Appeal is filed in the Matter of the Marriage of Irma Perez and Victor

                      Manuel Perez, Jr., and in the Interest of S.A.P. and A.B.P., Children, Cause No. 2017-

                      DCM-0562, In the 388th District Court, El Paso County, Texas.

                  2. The orders appealed from are the Order Regarding Respondent’s Perez Motion for

                      Judgment Nunc Pro Tunc, which was signed on February 12, 2021, and the Final Decree

                      of Divorce after Motion for New Trial and Judgment Nunc Pro Tunc, entered on March 12,

                      2021. The Order Regarding Respondent’s Perez Motion for Judgment improperly

                      corrected judicial error beyond the Court’s plenary power. Thus, the Final Decree of

                      Divorce after Motion for New Trial and Judgment Nunc Pro Tunc, entered pursuant to the
       Court’s order granting Respondent’s Motion for Judgment Nunc Pro Tunc is void, and is

       also being appealed.

   3. Petitioner Irma Perez desires to file her appeal with the Eighth Circuit Court of Appeals

       for the State of Texas in El Paso, Texas.

                                                    Respectfully submitted,


                                                    RAY | PENA | McCHRISTIAN, P.C.
                                                    5822 Cromo Drive
                                                    El Paso, Texas 79912
                                                    T: (915) 832-7200
                                                    F: (915) 832-7333
                                                    redwards@raylaw.com
                                                    ralvarez@raylaw.com

March 8, 2021                                       /s/ Rob Edwards
                                                    ROB EDWARDS
                                                    State Bar No. 24058290
                                                    REBECCA H. ALVAREZ
                                                    State Bar No. 24104139


                                CERTIFICATE OF SERVICE

        I certify that on this date, a true and correct copy of this instrument was served via
electronic mail to:

       George Mansouraty
       Attorney at Law
       1554 Lomaland
       El Paso Texas, 79935
       georgemansouraty@sbcglobal.net

                                             /s/ Rebecca H. Alvarez
                                             Rebecca H. Alvarez